Citation Nr: 0610229	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-26 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUE

Entitlement to an effective date earlier than November 20, 
2002, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2003 rating 
decision by the Oakland, California, Regional Office (RO), 
which granted service connection for PTSD, and assigned a 70 
percent disability rating, effective November 20, 2002.  The 
veteran perfected a timely appeal to the effective date 
assigned for the grant of service connection of PTSD.  

In August 2005, the veteran appeared at the RO for a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge sitting in Washington, D.C.  A transcript 
of the hearing is of record.  At the hearing, the veteran 
submitted additional evidence for which he has provided 
written waiver of RO review.  


FINDINGS OF FACT

1.  Received in March 1983 was a statement from the veteran 
requesting service connection for psychological problems, 
including nightmares and recurring recollections of field 
duty; the RO construed that claim as a claim for PTSD.  

2.  An April 1983 deferred rating decision determined that 
the evidence of record was not sufficient to evaluate the 
claim of service connection for PTSD; the RO sent a letter to 
the veteran in April 1983 informing him that he would receive 
a separate letter advising him of evidence needed for this 
claim.  

3.  The RO sent a letter to the veteran in May 1983 
requesting evidence regarding the stressors and post service 
medical records in support of his PTSD claim, and the veteran 
did not respond.  

4.  An April 1983 VA psychiatric consultation in order to 
rule out PTSD yielded a diagnosis of generalized anxiety 
disorder, not PTSD.  

5.  On November 20, 2002, the RO received the veteran's claim 
for service connection for PTSD; and, in April 2003, the RO 
granted entitlement to service connection for PTSD effective 
from November 20, 2002.  

6.  The earliest diagnosis of PTSD is dated in March 2003.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 20, 
2002, for entitlement to service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.109, 3.156(c), 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

In this case, the claim for an earlier effective date was 
received in a notice of disagreement after the grant of 
entitlement to service connection.  Adequate notice had not 
previously been given, and a letter fully satisfying the duty 
to notify was sent to the veteran in December 2004.  Although 
notice was not provided as to the rating awarded, see Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), the 
propriety of the rating is not an issue that is now before 
the Board.  Consequently, a remand of the effective date 
question is not required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran has not identified any additional 
relevant, outstanding evidence that would support his earlier 
effective date claim, and given the nature of such claims, 
other development, such as VA examination, is not warranted.  
Accordingly, VA has satisfied its duty to assist.

II.  Factual Background.

A review of the record shows that the veteran served on 
active duty from February 1966 to November 1968.  His DD Form 
214 reflects that he served in the Army in Vietnam and was 
stationed with the 506th Infantry division, the 101st Airborne 
Division.  His awards were listed as the Combat Infantryman's 
Badge, the National Defense Service Medal, the Vietnam 
Service Medal, the Vietnam Campaign Medal, an Army 
Commendation Medal, with device.  He was stationed in Vietnam 
from December 1967 to December 1968.  This DD Form 214 has 
been of record since December 1968.  The service medical 
records indicate that the veteran suffered shrapnel wound to 
the left leg; he was treated at an aid station in Vietnam.  

Received in March 1983 was a statement from the veteran, 
wherein he indicated that he had several problems that could 
be service related and should be investigated.  The veteran 
reported experiencing psychological problems, due to 
nightmares and bad dreams; he also reported recurring and 
vivid recollections of field duty.  The veteran also reported 
problems with drinking.  Submitted in support of his claim 
were treatment reports from Jahangir Mahmoudi, M.D., dated 
from January 1980 to October 1980, reflecting treatment for 
several disabilities.  The examiner noted that the veteran 
seemed to be experiencing symptoms of hypoglycemia and the 
role of anxiety and tension in his life.  He was prescribed 
Librium.  

By a rating action, dated in April 1983, it was noted that 
rating as to service connection for PTSD was deferred for 
additional information from the veteran and service 
department.  In a subsequent letter, dated in May 1983, the 
veteran was informed that the RO had requested service 
records from the military to support the claim for service 
connection for PTSD and he was also asked to submit a 
description of the traumatic events and post-service medical 
records to support the claim.  

In April 1983, the veteran underwent VA psychosocial 
consultation following medical evaluation based on 
allegations of exposure to Agent Orange.  The referral was 
ordered to rule out depression and/or rule out PTSD.  The 
diagnosis was generalized anxiety disorder.  This case was 
noted to have been discussed in a treatment planning 
conference by the mental health clinic staff, including 
several physicians, nurses and social workers, who concurred 
in the diagnosis.  He was referred out to community mental 
health services.  

Received on November 20, 2002, was VA Form 21-4138, wherein 
the veteran requested that his claim for service connection 
for PTSD be reopened.  In conjunction with his claim, the 
veteran was afforded a VA compensation examination in March 
2003.  At that time, he indicated that he went to Vietnam in 
1967; he stated that he was wounded by shrapnel, and he was 
treated in the field.  The veteran reported stressful 
memories of his Vietnam experiences.  Following a mental 
status examination, the impression was major depressive 
disorder, recurrent; and PTSD, chronic.  The examiner stated 
that the veteran's history and mental status examination were 
consistent with the diagnosis of PTSD.  

By a rating action in April 2003, the RO granted service 
connection for PTSD; a 70 percent rating was assigned, 
effective November 20, 2002.  It was noted that the records 
revealed that the veteran earned the Combat Infantryman's 
Badge during military service, which was considered 
conclusive evidence of in-service stressful events on which a 
diagnosis of PTSD can be established.  

Received in June 2003 were private treatment reports, dated 
from February 1971 to May 2003, which show that the veteran 
has received ongoing clinical evaluation and treatment for 
several disabilities, including depression and anxiety.  
Subsequently received in August 2004 were the aforementioned 
VA progress notes, dated from March 1983 to April 1983 
showing diagnosis of generalized anxiety disorder.  

Received in November 2004 was a statement from the veteran's 
ex-wife, indicating that he had suffered from depression, 
insomnia, nightmares, and alcohol abuse since she first met 
him in 1979.  She described emotional problems that the 
veteran experienced and manifested during their marriage.  

At his personal hearing in August 2005, the veteran's 
representative argued that the April 1983 rating decision 
never denied the claim for service connection for PTSD; 
rather, that issue was deferred pending receipt of additional 
information.  The veteran also argued that he never received 
the letter requesting additional information regarding in-
service stressors.  Moreover, the veteran indicated that the 
records indicated that he suffered shrapnel wounds to the 
leg; as such, he stated that he believed that the RO already 
had evidence of in-service stressors.  The veteran further 
argued that in May 1983, he had been receiving treatment at 
the VA medical center; therefore, he assumed that the VA had 
the records of post service treatment that was requested in 
the above mentioned letter.  

III.  Legal Analysis.

The veteran maintains that an effective date prior to 
November 20, 2002, for the grant of service connection for 
PTSD is warranted.  In this regard, he specifically maintains 
that service connection for PTSD should be assigned, 
effective March 1983, when he filed his initial claim for 
PTSD.  The veteran maintains that documents which showed that 
he was a combat veteran and had been receiving treatment for 
a psychiatric disorder related to his experiences were 
available to the RO in May 1983.  

In general, an award of service connection, to include on the 
basis of a new or reopened claim, will be made effective from 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.400 (2005).  The date of 
entitlement to an award of service connection will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b) (2) (i).  The 
effective date of a grant of a service connection based on a 
reopened claim, unless based on receipt of service medical 
records, is the date of receipt of the claim to reopen or the 
date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(q) (r).  

In general, service connection may be granted for disability 
resulting from disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Under a prior version of the regulation concerning service 
connection for PTSD, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

This regulation was revised in June 1999, effective from 
March 1997, and the revised version provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., a 
diagnosis under DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  

After carefully reviewing the claims file, the Board finds 
that the preponderance of the evidence is against the claim 
for an effective date earlier than November 20, 2002.  As to 
the veteran's argument that he never received the May 1983 
letter, the address was the last known address of record, and 
there is no indication mail was returned to VA.  Thus, it was 
presumed received.  The law presumes the regularity of the 
administrative process in the absence of clear evidence to 
the contrary.  See Jones v. West, 12 Vet. App. 98 (1998); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Derwinski, 2 Vet. App. 62 (1992).  

Moreover, as the May 1983 letter requested a response from 
the veteran, the lack of timely response by the veteran is 
viewed as an abandonment of the claim.  See 38 C.F.R. 
§ 3.158(a) (2005).  

Therefore, as the veteran's next communication was his 
November 20, 2002, letter to reopen the claim, and his first 
diagnosis of PTSD was March 19, 2003, an effective date 
earlier than November 20, 2002, cannot be assigned under 
controlling regulation 38 C.F.R. § 3.400, as that regulation 
provides that the effective date is the date of receipt of 
the claim to reopen or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400; see also C.F.R. § 3.158(a).  

Assuming but not deciding; however, that the claim was not 
abandoned and remained open and unadjudicated, the Board 
finds that controlling regulation, 38 C.F.R. § 3.400, again 
compels a finding that an effective date prior to November 
20, 2002, is not warranted, as the date entitlement arose is 
the date of VA examination in March 2003.  That was the date 
of the first diagnosis of PTSD.  The Board notes that VA 
treatment records, of which VA had constructive knowledge, 
further support this decision, as the April 1983 psychosocial 
evaluation undertaken to determine whether the veteran had 
PTSD specifically contains a diagnosis of generalized anxiety 
and not PTSD.  

Inasmuch as the veteran had a Combat Infantryman's Badge as 
reflected in his DD 214, he did not have a diagnosis of PTSD 
until March 2003.  The Board further finds that the date of 
diagnosis, March 2003, was the date entitlement arose, in 
this case.  This compels a finding that an effective date 
prior to November 2002 is not warranted.  

In light of the foregoing, November 20, 2002, is the earliest 
possible date in determining an effective date in this case 
for the grant of service connection.  It is recognized that 
the competent evidence reflects the veteran complained of 
anxiety prior to the assigned effective date, that he had a 
CIB, and was a forward observer who was recognized for acts 
of bravery in Vietnam.  Nonetheless, the law requires that VA 
assign an effective date that is the later of the date 
entitlement arose or date of receipt of the claim.  
Accordingly, an effective date earlier than November 20, 
2002, must be denied. 


ORDER

An effective date earlier than November 20, 2002, for the 
grant of service connection for PTSD is denied.  



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


